Citation Nr: 0103043	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from June 1944 to May 1946.  

Service connection for PTSD was granted by rating decision 
dated in September 1999.  A 30 percent disability rating was 
assigned, effective October 8, 1998.

In his substantive appeal dated in November 1999, the veteran 
claimed that he had total occupational and social impairment 
due to gross impairment in thought process and communication.  
He also claimed he had disorientation to time and place, and 
experienced memory loss.  He claimed he was totally disabled 
for all gainful employment.  He added that he stayed in his 
house and went out only to go to the doctor or to see his VA 
representative.  He asserted that the medical treatment 
records "clearly reveal that I am totally disabled and my 
condition should command a total evaluation due to the 
severity of my PTSD condition.  When the issue of individual 
unemployability is considered, there can be no doubt that I 
am totally disabled for all gainful employment due to the 
severity of my service-connected PTSD."  He added that his 
medication profile from the VA Medical Center in Birmingham, 
Alabama, showed there was no way he could function in a work 
environment with all the medications he was taking for his 
PTSD.

Initially, the Board notes that the question of the veteran's 
entitlement to a total disability rating based on 
unemployability by reason of service-connected disability is 
inextricably intertwined with the matter of the original 
rating to be assigned for the veteran's PTSD.  The RO's 
determination regarding the claim for an increased rating 
could have a significant impact on the outcome of the issue 
of entitlement to a total disability rating based on 
unemployability because of the severity of service-connected 
disability, and these issues are considered inextricably 
intertwined and must be decided together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board also notes 
that the statements in the substantive appeal are somewhat at 
odds with statements made by the veteran at the time of a VA 
psychiatric examination accorded him in November 1998.  At 
that time he reported that he retired from a job with the 
Ryder Truck Lines in 1988 because he was "wore out."  
Additionally, at that time the veteran stated he never had 
much physical stamina because of his lung disease.  He 
indicated that he always suffered with shortness of breath 
and extreme weakness.  

Following the examination, the veteran was given a Global 
Assessment of Functioning (GAF) score of 60.  It is unclear 
whether the veteran was examined by a psychiatrist.  

The report of the rating examination given the veteran in 
November 1998 contains no reference to his medications.  A 
review of the VA outpatient treatment records reflects 
continuing adjustments in the psychiatric medication given 
the veteran.  The principal treating psychiatrist at the 
outpatient clinic at the VA Medical Center in Birmingham, 
Alabama, gave the veteran a GAF score of 45 at the time of an 
August 1999 visit, the most recent medical evidence of 
record.

Accordingly, in light of the foregoing, and in order to give 
the veteran every consideration with respect to the present 
appeal, the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for PTSD since 
July 1998.  After securing any necessary 
releases, the RO should obtain these 
records.  Any records received should be 
associated with the claims folder.

2.  Thereafter, the veteran should be 
accorded a psychiatric examination for 
the purpose of determining the current 
nature and extent of psychiatric 
impairment.  The claims file and a copy 
of this REMAND must be made available to 
and reviewed by the psychiatrist prior to 
the examination.  Any necessary tests, 
including psychological testing, should 
be conducted.  The psychiatrist is 
requested to provide an assessment as to 
the impact of the veteran's psychiatric 
impairment on his ability to function 
socially and industrially.  A GAF score 
should be given and the examiner should 
provide the complete rationale for the 
score assigned.

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be provided with a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




